DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 4-5, 7, 10, 13-14, 16, 20, 22, 24, 31, 37, 43-44, 49, 52, 55-56, 58, 62, 65-66, 68, 73-74, 78, 84-85, 90, 95, 98, 109, 110 are currently pending in the application. Claims 22, 24, 56, 58, 62 are withdrawn. Therefore claims 4-5, 7, 10, 13-14, 16, 20, 31, 37, 43-44, 49, 52, 55,65-66, 68, 73-74, 78, 84-85, 90, 95, 98, 109, 110  are examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10, 13-14, 16, 20, 31, 37, 43-44, 52, 55, 66, 68, 73-74, 78, 84-85, 90, 95, 98, are rejected under 35 U.S.C. 103 as being unpatentable over Brogdon et al (US20140271635A1), and further in view of Cherkassky et al. (J Clin Invest. 2016;126(8):3130-3144. https://doi.org/10.1172/JCI83092). Claim 4 describes a method of treating a “hematological cancer” comprising administering a chimeric antigen receptor therapy and a PD-1 inhibitor. The claim describes that the administration of the PD-1 inhibitor is initiated at anytime from 2 days after administration of the immune effector cells comprising the CAR molecule. As presented previously the disclosure of Brogdon describes the use of T cells expressing chimeric antigen receptors which bind to the CD19 antigen to treat cancer which express the antigen particularly B cell derived cancers (0006).  The disease treatment may be for a cancer such as chronic lymphocytic leukemia (CLL), or acute lymphocytic leukemia (ALL), multiple myeloma (MM), diffuse large B cell lymphoma (DLBCL), and other “hematologic” B lineage cancers (0036). In functional embodiments the chimeric receptors utilized have an extracellular scFv antigen binding domain, a transmembrane domain and an intracellular signalling domain (see figure 6A, 3rd embodiment). The disclosure additionally describes that agents which inhibit an inhibitory molecule may be included in the treatment protocol as expressed by a cell, or exogenously administered as an antibody which binds to the target molecule in an antagonistic manner (0052)(0339). A particular inhibitory molecule of interest is described as the PD-1 molecule, the inhibition of which is described as enhancing the activity of the CAR expressing cell which is administered to the subject (0339). Representative PD-1 inhibitory agents which may be administered are disclosed, including the agent Lambrolizumab (MK03475), currently generically named Pembrolizumab with the brand name Keytruda (0340). The disclosure of Brogdon further discloses that the agents of combination therapy such as PD-1 inhibitors may be administered sequentially in any order. This includes the administration of CAR expressing cell first and then the additional therapeutic agent (as instantly claimed), or the reverse order as well (0323, 0324). The further disclosure of Cherkassky describes in-vivo mouse cancer models in which animals are inoculated with mesothelin positive cancers , treated with mesothelin cancer specific chimeric antigen receptors and additionally either simultaneously and every 5 days thereafter chimeric antigen receptor administration or after 30 days (days 30, 35, 40) treated with an antagonistic anti-PD1 antibody (figure 8E). The administration time frame thus satisfies the requirement of claim 4 and 20. The disclosure of Cherkassky additionally teaches that CAR-T cell therapy and PD-1 checkpoint blockade, as mediated by co-administration of CAR-T cells and PD-1 antagonistic antibody for example, are a rational combination in a solid tumor model. The combinatorial strategy enhances T cell function with regards to in-vivo T cell exhaustion which may occur in response to continuous T cell- cognate tumor cell antigenic exposure as may occur in-vivo in patients and model organisms (p3140, discussion). As a number of the CD19 expressing hematologic cancers may present as solid tumors and lymphomas it would be obvious to utilize a previously tested protocol of administration as a starting point for combination treatment protocols utilizing CAR-T cells and PD-1 inhibitory antibody molecules. One of ordinary skill in the art would further routinely optimize the disclosed protocols for achieving optimal cancer treatment regimens in the clinic to achieve the beneficial synergistic effects as disclosed by both Cherkassky and Brogdon.
 In regards to claim 10 the disclosure of Cherkassky teaches multiple administrations of the PD-1 antagonistic antibody after initiation. 
With respect to the claims 13 and claims 14, the applicant claims administration of the PD-1 inhibitor after the determination that CRS syndrome is either not present or is present and treated appropriately. As written therefore the claims encompass patients that did not have CRS at all or did have CRS. Considered as dual outcomes grouped together, this in fact encompasses all patients administered a CAR cell, and is disclosed therefore by Brogdon et al. 
With respect to the claim 16 and the limitations of (iii) for example the administration of the PD-1 inhibitor as described for claim 10 would satisfy the requirements of this element. It would be obvious to administer the CAR therapy, and then administer the PD-1 inhibitor antibody for multiple intervals to maintain a therapeutic concentration of the inhibitor and the benefits attributed to the molecule as described by both Brogdon and Cherkassky.
In regards to the claim 37 the disclosure of Brogdon et al additionally discloses that a CAR molecule as described may be encoded by an exogenously encoded and administered RNA (in-vitro transcription) molecule (0044). As such these CAR-T cells comprising an RNA are disclosed as administered for one or more subsequent cycles after administration for any of less than 15 days or up to 8 or more weeks with variable administration times of 3-10 days between cycles of administration. Therefore, the limitations of claim 37 are an obvious modification of the sourcing of a CAR-T cell, as disclosed by Brogdon, and the continued administration is a contingent requirement of the use of exogenous RNA for the expression of the CAR molecule as this would be expected to be transient within the cells administered.
	With respect to the claims 43 and 44 the disclosure of Brogdon describes that an immunologically effective amount of the administered T cells would encompass a cell dose of 10E4 to 10E9 cells/kg of body weight including all integer values within the ranges described and encompassing the instantly claimed ranges. It is noted that the disclosure additionally describes that the precise amounts and compositions administered are appropriately and variably determined by a physician with consideration given to various parameters associated with the individual patient (age, weight, tumor size, for example) (0346).
In regards to the claim 52 and 55 the molecule utilized as an inhibitor of PD-1 in the disclosure of Brogdon may be Pembrolizumab (MK-3475)/ Lambrolizumab which is an antibody therapeutic molecule.
In regards to the CD19 binding domain of the CAR which is claimed as in claims 66, 68, 73 and 84 applicant selected the scFv SEQ ID NO: 109 (as in claim 73) as the species for examination. This sequence is an identical match to the SEQ ID NO: 59 (CTL019) of the disclosure of Brogdon et al (see Score) and therefore it would be obvious to utilize this previously disclosed scFv binding moiety or claimed variants thereof in the instantly claimed CAR as a previously validated successfully tested entity. 
With respect to claims 85 and 90 the immune cells utilized may be T cells in which the CAR is introduced using RNA derived from in vitro transcription system (0044).
With respect to claim 98 the subject treated may be a mammal as disclosed by Brogdon and more particularly a human (0034). 
Claim 65 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Brogdon and Cherkassky as applied to claim 4 above, and further in view of Carven et al (US8354509). Brogdon and Ding do not specifically disclose the sequences as selected and claimed VH-VL CDR1-3 referencing instead to the generic name for the antibody pembrolizumab, which as described in Carven et al and Brogdon is MK-3475 and is concordant with the molecule in Carven described as h409A11 (table V and col11 1-5). For instance, the SEQ ID 283 referenced in claim 109 as the VH region of the PD-1 inhibitor and the SEQ ID 284 are complete matches for the reference patent SEQ ID NO 31 and 36 and comprise the VH and VL CDR 1-3 of the instantly claimed SEQ ID 527-532. Thus, established it is therefore obvious that the Pembrolizumab (Lambrolizumab) would be utilized as disclosed by Brogdon for purposes as are described in claim 4.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brogdon and Cherkassky as applied to claim 4 above, and further in view of Brogdon-2(US201600068601). Further limiting the treatment window for the second PD-1 inhibitor agent the claim 5 describes treatment from essentially 2-16 days after the treatment with CAR-T cells. The disclosure of Brogdon-2 ,which relates to treatment of hematological cancer with CAR-T cells, teaches initiation treatment with a second agent such as a PD-1 inhibitor about 3-7 days after treatment with CAR-T cells (0089,0090). 
Claims 7, 49, 110 are rejected under 35 U.S.C. 103 as being unpatentable over Brogdon and Cherkassky as applied to claim 4 above, and further in view of Ding et al. ((Blood (2015) 126 (23): 834). The claim 7 describes additionally to limitations shared with claim 4 for instance that the second agent (for instance pembrolizumab) is administered after determination of failure of the CAR-T therapy(c) for instance. The disclosure of Ding utilized CLL patients which had failed (“refractory”) other avenues of treatment for their disease, and PD1 inhibitor treatment was performed after this determination, and was described as successful. Therefore, as PD1 therapy appeared to be useful for the treatment of patients which had failed previous treatments it would be obvious, even as a stand-alone treatment to utilize the disclosed methodology for the treatment of patients having “failed” a previously administered CAR-T therapy for the beneficial purposes cited in both Brogdon (enhanced performance of CAR-T cells) or the standalone benefits as disclosed by Ding et al. With respect to claims 49, 110 the combination of the disclosure of Brogdon and Ding make obvious the use of a dosing scheme as 200mg flat dose every 3 weeks. the disclosure of Ding et al describes the use of the PD-1 directed antibody Pembrolizumab (as MK-3475) at a dose of 200mg every 3 weeks for the treatment of relapsed/refractory CLL as a promising successful treatment modality of the disease. It would therefore be obvious to select this previously disclosed safe and effective treatment modality for use in the disclosed combined treatment modality of Brogdon for the purposes of treating a disease such as CLL with the benefit of enhanced effectiveness of the administered chimeric T cells as well as any stand-alone benefits of the PD-1 antagonistic antibody. 
                                            Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant claims REGN-2801, which does not appear in the specification , rather it appears as REGN-2810. It is not clear which embodiment is desired or otherwise REGN-2801 appears to be new matter. 
Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 109 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim appears to claim variants of named compounds which generally are associated with specific amino acid sequences. Thus, the claim is inappropriately broadening in scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-5, 7, 10, 13-14, 16, 20, 31, 37, 43-44, 49, 52, 55, 65-66, 68, 73-74, 78, 84-85, 90, 95, 98, 109, 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8906682 in view of Brogdon, Cherkassky, and alternatively Carven, Brogdon (2) or Ding.  The reference patent claims describe the use of a CD19 directed chimeric antigen receptor for the treatment of cancer (leukemia) in a human patient. It would be obvious therefore considering the disclosure of Ding and Brogdon as described above to arrive at the instant claims for the purposes of augmenting and enhancing CAR-T cells effectiveness. 
Claims 4-5, 7, 10, 13-14, 16, 20, 31, 37, 43-44, 49, 52, 55, 65-66, 68, 73-74, 78, 84-85, 90, 95, 98, 109, 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10927184, 1-67 U.S. Patent No. 10221245, and claims 1-15 of U.S. Patent No. 9328156  in view of Brogdon, Cherkassky, and alternatively Carven, Brogdon (2) or Ding. in view of Brogdon, Cherkassky, and alternatively Carven, Brogdon (2) or Ding. The reference patents claim chimeric antigen receptors which are directed to the CD19 molecule. Given the disclosures of Brogdon and Ding it would be obvious to arrive at the instant claims when presented with a chimeric antigen receptor as such directed to CD19 and for the treatment of cancer as described above. 
Claims 4-5, 7, 10, 13-14, 16, 20, 31, 37, 43-44, 49, 52, 55, 65-66, 68, 73-74, 78, 84-85, 90, 95, 98, 109, 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10253086 in view of Brogdon, Cherkassky, and alternatively Carven, Brogdon (2) or Ding. The ‘086 patent describes a method of treating a subject (for example cancer, ALL or CLL claim 21) with a chimeric antigen receptor which is specific for CD19 and CD22. The method is described as additionally comprising the additional administration of an agent, such as a checkpoint inhibitor (as PD1 antagonistic agents are classified) which increases the efficacy of cell expressing CAR molecule. In combination with the references of Brogdon and Ding and their disclosure as described above it would therefore be obvious to arrive at the instant claims for the treatment of cancer with a combination of a CAR and a PD1 inhibitor. 
Claims 4-5, 7, 10, 13-14, 16, 20, 31, 37, 43-44, 49, 52, 55, 65-66, 68, 73-74, 78, 84-85, 90, 95, 98, 109, 110 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-8, 18, 19, 23, 83-90  of copending Application No. 16062427 in view of Brogdon, Cherkassky, and alternatively Carven, Brogdon (2) or Ding. The claims of the reference application 16062427 claim a PD-1 directed antibody for the treatment of for instance leukemia (such as CLL or ALL) in conjunction with other anti-cancer treatments. This antibody is the BAP049 and is identical to the same antibody as revealed by withdrawn claim 58, 55 as in Table 6 (instant specification 0078, Table 6). Appropriate flat dosing amounts of the antibody are claimed in the reference claims, and it would therefore be obvious considering the disclosure of Brogdon and Ding to arrive at the instantly claims utilizing the PD-1 inhibitory antibody of the 16062427 in conjunction with a CAR treatment modality as is instantly claimed.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments 35 USC § 112
	Applicant’s amendments to the claims 74, 78, 65, 68, 84 and 109, 55, 66, 68 have obviated previous rejections presented with respect to 112a and 112b. Appropriate new rejections are as presented above. 
Response to Arguments Double Patenting
	Applicant requests that double patenting rejections be held in abeyance until patentable subject matter is agreed upon.
Response to Arguments 35 USC § 103
In initial arguments with respect to the previous rejection of record applicant argues that the disclosure previously referenced do not teach the particular specific time frame of administration of PD-1 inhibitors after CAR administration as is presented in amended claim 4. New rejections are presented above as necessitated by amendment, with the additional references presented each teaching a particular sub-species time frame of the claimed dosing time-frame as in instant claims 4, 5, 20. 
In additional arguments the applicant argues that the use of a PD-1 inhibitor in conjunction with T cells comprising a CD19 directed CAR provides surprising and unexpected benefits in regards to cancer treatment. As a first matter applicant is reminded that many of the instant claims that are argued are concerned with not just a CD19 re-directed CAR-T cell but essentially any CAR-T cell that targets a “hematological” malignancy, a scope that concerns a wide variety of cancers with different lineage precursors, surface antigen and disease course. Applicant presents only examples of CD-19 directed T cell treatment, and for that matter only a particular scFv-transmembrane-intracellular signalling domains (for example 4-1BB/CD3 zeta). Thus, applicant’s claims of unexpected results, if correct, would not be commensurate in scope with the claimed method. Additionally, when considering the particular disclosure of Brogdon and Cherkassky, which describe particularly that addition of a PD-1 inhibitor would be expected to have beneficial effects with regards to the in-vivo functioning of T cells in general, and CAR-T cells directed to tumor cells in particular , it is difficult to envision that any of the effects that the applicant presents in the arguments or examples are in fact unexpected. Cherkassky in particular describes that CAR-T cells may be inhibited in-vivo through constant CAR specific antigenic stimulation that may be present in a subject suffering from cancer. Thus, the beneficial results the applicant claims such as prolonged persistence of CAR-T cells (decreased attrition and/or increased proliferation) and subsequent tumor regression are predictable results suggested by , if not directly illustrated in the prior art. 
Conclusion
Summary: No claims are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644          

/AMY E JUEDES/             Primary Examiner, Art Unit 1644